DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 7, 8 and 10-13 are directed to an invention that is independent or distinct from the invention originally claimed (i.e. oral composition wherein the oral composition is a food) for the following reasons: 
This application contains claims directed to the following patentably distinct species, beverage, alcoholic beverage, food, or oral hygiene product, (e.g. tooth paste or mouth wash).  The species are independent or distinct because each of the claimed species are mutually exclusive represent different classes of oral compositions. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7, 8 and 10-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status
The Amendment filed 16 March 2021 has been entered.  Claims 1 and 2 are cancelled and claims 7-19 are new.  Claims 7-13 are withdrawn from consideration.  Claims 3-6, 9 and 14-19 are pending examination.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 9 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended or added claims 3-5, 14, 15 and 18 are directed to composition having “modified sweet taste” or methods of “modifying sweet taste.”  While there is support in the specification as originally filed to claim “improved sweet taste” or methods of “improving sweet taste,” there is no support for “modified” or “modifying.”  Here the terms “modified” or “modifying” encompass more than the terms “improved” or “improving.”


Claims 3-6, 9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5, 14, 15 and 18, the phrases “modified sweet taste” and “modifying sweet taste” render the claims indefinite.  It is not clear what properties would make sweet taste “modified.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 3-6, 9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaverini (US 2011/0070337) in view of Burdock (Fenaroli’s Handbook of Flavor Ingredients (6th Edition), Isobutyl 2-Butenoate, Taylor & Francis, 2010).
Regarding claims 3-5, 9 and 14-17 Chiaverini discloses a method of making a reduced calorie soy beverage and the resulting product comprising a high-intensity sweetener (Abstract, [0046]).  Chiaverini also teaches that flavors and flavoring ingredients, including extracts of plant materials, can be added to the soy beverage to impart desired taste attributes to the product ([0030]).
Chiaverini  is silent with respect to isobutyl angelate.
Burdock teaches isobutyl angelate imparts a fruity aroma.  Burdock teaches isobutyl angelate is added to non-alcoholic beverages in amounts ranging from 1.05 ppm to 1.75 ppm.  
Chiaverini and Burdock are combinable because they are concerned with the same field of endeavor, namely, flavors and foodstuff.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added isobutyl angelate, as taught by Burdock to the soy beverage of Chiaverini to impart a fruity aroma.  
While Chiaverini also discloses that the soy beverage may comprise flavors and flavoring ingredients, including extracts of plant materials to impart desired taste attributes to the product ([0030]), the reference is silent with respect to isobutyl angelate.  

Burdock and Chiaverini are combinable because they are concerned with the same field of endeavor, namely, flavors and foodstuff.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added isobutyl angelate, as taught by Burdock to the soy beverage of Chiaverini to impart a fruity aroma.  
While Burdock teaches adding 1.05 ppm isobutyl angelate, the reference does not teach amounts in the range of 0.001 to 0.5 ppm.  
Given Burdock teaches the use of isobutyl angelate as a flavoring agent imparting fruity aroma in non-alcoholic beverages, the skilled artisan would have found it  obvious to adjust, in routine processing, the amount of isobutyl angelate to add to the soy beverage of Chiaverini to obtain a desired fruity aroma and flavor profile.
Given modified Burdock discloses adding isobutyl angelate to a non-alcoholic beverage, including soy beverage with high-intensity sweetener, as presently claimed, it necessarily follows that the sweet taste of the beverage would be “modified.” 
Regarding claim 6, modified Chiaverini discloses all of the claim limitations set forth above.  Burdock teaches the synthesis of isobutyl angelate by esterification of isobutyl alcohol with angelic acid.  Burdock is silent with Roman chamomile.
	Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (MPEP §2133 I.)  Here, the 
	Regarding claims 18-19, modified Chiaverini discloses all of the claim limitations set forth above.  Chiaverini discloses wherein the high intensity sweetener is stevia ([0016]).
 Response to Arguments
Applicants’ arguments filed 16 March 2021 have been fully considered but they are not persuasive. 
Applicants submit “[t]he upper limit of the added amount of the isobutyl angelate is 0.5 ppm by mass in the claims, which is not taught or suggested by the prior cited art.”  Applicants explain that the “purpose of the addition of this specific amount of isobutyl angelate is to modify the sweet taste of the composition, e.g. by providing a change (improvement) to the poor aftertaste typically attributable to high-intensity sweeteners, but without deteriorating a flavor intrinsic to the oral composition.”  Applicants argue that this objective is different from the prior art where the objective is to add the flavor of isobutyl angelate to the food or beverage.
Note, there is no support in the specification as originally filed to use the terms “modify” or “modifying” in the claims.  The fact that a flavor can be “modified” does not necessarily mean it is improved, merely that it is changed.  
The amount of flavor you need to add to any particular food matrix to “modify” , for example, sweet flavor will depend on many factors, including the components that make up the matrix.  For example, to “modify” the sweet taste of carbonated water comprising stevia may be much less than that require to “modify” the sweet taste of a drinkable yogurt comprising stevia.  Moreover, amount of isobutyl angelate, i.e. fruity aroma, need to modify the perceived sweetness of a food matrix will also depend on the type of high intensity sweetener.  The skilled artisan 
Applicants submit “[i]n sum, the prior art conveys to those or [sic] ordinary skill in the art by teaching this flavor component at the threshold of 1.05 ppm, that lower amounts even the whole nearest round number of 1 ppm would not be sufficient for this compounds [sic] to act as a flovarant [sic].”  
Burdock does not teach a threshold.  Rather, Burdock teaches a “usual” amount and maximum amount suggest for use in non-alcoholic beverages.  The usual amount, i.e. 1.05 ppm, does not equate to threshold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796